IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE FIFTH CIRCUIT
                                              _______________

                                                m. 99-21175
                                              Summary Calendar
                                              _______________



                                          CAROLYN WILLIAMS,

                                                                         Plaintiff-Appellant,

                                                   VERSUS

                                       WILLIAM RIGG COMPANY
                                                  AND
                                            CECIL Y. RAY, JR.,

                                                                         Defendants-Appellees.

                                       _________________________

                               Appeal from the United States District Court
                                   for the Southern District of Texas
                                    _________________________
                                             July 11, 2000



Before SMITH, BARKSDALE, and                                Carolyn Williams appeals a summary judg-
PARKER, Circuit Judges.                                  ment in favor of defendants William Rigg
                                                         Company and Cecil Y. Ray, Jr., dismissing her
PER CURIAM:*                                             claims that she was wrongfully discriminated,
                                                         harassed, and retaliated against based on her
                                                         sex, religion, and age in violation of title VII,
                                                         42 U.S.C. § 2000e et seq., and the Age
        *
                                                         Discrimination in Employment Act, 29 U.S.C.
          Pursuant to 5TH CIR. R. 47.5, the court has    § 626 et seq. For the reasons stated in the
determined that this opinion should not be published
and is not precedent except under the limited            thorough and well-reasoned opinion of the
circumstances set forth in 5TH CIR. R. 47.5.4.
district court, the judgment is AFFIRMED.




                                            2